Opinion issued September 7, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00750-CV
———————————
In re North cypress medical center operating company, ltd. and north
cypress medical center operating company gp, llc and dr. robert behar, Relators

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, the relators challenge the trial court’s six orders
of August 26, 2010, which compelled discovery, and the trial court’s
July 22, 2010 order.[*]  
We deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Hanks and Massengale.
 




[*]
          The underlying case is Dr. Stephen Rose v. North Cypress Medical
Center Operating Company Ltd and North Cypress Medical Center Operating GP, LLC
and Dr. Robert Behar, Cause No. 2008-69078, in the 234th District Court, Harris
County, Texas, the Honorable Reece Rondon, presiding.